Porter, J.
delivered the opinion of the court. The only question presented in this case is whether a party who intervenes in a suit, can demand that the facts at issue, be tried by a jury.
The petition of intervention in this case was filed on the 13th of November, and on the 19th, the cause was called for trial. The judge re*340fused to let it go to a jury, on the ground that neither the original plaintiff or defendant had prayed for one.
East'n. District.
Feb. 1825.
It appears to us the court below erred. It is true the statute in prescribing the mode in which parties to a cause may have their case submitted to a jury, speaks only of the plaintiff and defendant; and an intervening party, technically speaking, is neither one nor the other. But it is not less true, that he either opposes the pretensions of one, or both of the parties litigating, and that considered in this light, he stands in the situation of plaintiff; or at least he is an actor in the cause. But by whatever appellation he be designated,it appears to us a necessary consequence of admitting him as a party, that he should have the same right in proving his case; in trying it, and in enforceing his judgment, as those who were originally plaintiffs and defendants. Were we doubtful on this point, the regard which we entertain for the trial by jury, and the high opinion we hold of its value in ascertaining facts, would induce us to support the citizen who claims its aid and the investigation of his right. 2 Martin's Dig. 144. 9 Martin, 381.
Denis for the plaintiff, Derbigny for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled avoided, and reversed; and it is further ordered, adjudged and decreed, that this case be remanded to the court below, with instructions to the district judge, to submit the case to a jury, as prayed for, in the bill of intervention; and it is further ordered, that the appellee pay the costs of the appeal.